SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):March 4, 2014 CHEMUNG FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) New York 0-13888 16-1237038 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) One Chemung Canal Plaza, Elmira, NY14901 (Address of principal executive offices)(Zip Code) (607) 737-3711 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.16e-4(c)) ITEM 5.03 AMENDMENTS TO ARTICLES OF INCORPORATION OR BYLAWS; CHANGE IN FISCAL YEAR. On February 26, 2014, the Board of Directors approved an amendment to Article III, Section 3 of the Bylaws increasing the number of board members from thirteen (13) to fifteen (15). ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (d)Exhibits Exhibit No. Bylaws – February 26, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. CHEMUNG FINANCIAL CORPORATION March 4, 2014 By: /s/ Karl F. Krebs Karl F. Krebs Executive Vice President, Chief Financial Officer and Treasurer
